Citation Nr: 0943336	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-32 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 2006, the Veteran testified at the 
RO via video conference hearing before the undersigned 
Veterans Law Judge in Washington, DC.  A transcript of the 
hearing testimony has been incorporated into the claims file.  
This matter was previously before the Board in June 2006 at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the claimant did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the claimant's testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressor, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).

The Veteran's stressors in this case include being subject to 
mortar and rocket attacks while serving in Vietnam as well as 
feeling responsible for the death of a fellow serviceman in 
Vietnam.  In regard to the latter stressor, the Veteran 
alleges that while serving in his duties as a radio operator 
with the Fire Support Coordination Center, HHB 5th Bn 4th 
Infantry, on September 1, 1969, the wrong coordinates were 
given resulting in the death of R. G. P. by friendly fire.  
He said that after the mistake had been discovered, he was 
ordered to cover it up.  In support of this stressor, the 
Veteran submitted information he obtained from the U.S. 
National Archives and Records Administration showing that R. 
G. P. was a non-hostile ground casualty on September 1, 1969, 
who died of his wounds/injury. 

In light of evidence diagnosing the Veteran as having PTSD in 
this case, the Board remanded the matter in June 2006 so that 
attempts could me made to verify the Veteran's reported 
inservice stressors and, if verified, afford the Veteran a VA 
examination.  

The record shows that the Veteran was afforded a VA 
examination prior to verifying his stressors.  The VA 
examiner, in August 2007, stated in essence that it was 
difficult to answer the questions asked of him since he was 
not informed what stressors, if any, had been verified.  He 
went on to state that assuming the stressor as reported by 
the Veteran of feeling responsible for the death of another 
soldier had been verified, then the Veteran's symptoms were 
at least as likely as not due to his experiences in the 
military.

Despite the RO's subsequent attempt to verify the Veteran's 
stressors with U.S. Armed Services Center for Unit Records 
Research (CURR)) presently known as U.S. Army & Joint 
Services Records Research Center (JSRRC), CURR addressed only 
the asserted stressors involving mortar attacks on the 
Veteran's unit.  In this regard, CURR stated that the 
operational report-lessons learned for the period ending 
7/31/69 showed a sapper and mortar attack on 7/14/69 with no 
casualties (the RO concluded that this attack occurred prior 
to the Veteran's assignment to the unit).  However, CURR did 
not address the alleged friendly fire casualty of R. G. P on 
September 1, 1969.  This is essential in light of the 
evidence submitted by the Veteran in support of this stressor 
as well as the medical evidence linking the Veteran's PTSD 
symptoms to this stressor, if verified.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  Further development is, 
therefore, needed in light of Stegall.  Such development must 
include an attempt to verify the reported stressor regarding 
the friendly fire casualty on September 1, 1969.  Thereafter, 
if deemed necessary to make a decision on this appeal, the 
Veteran should be afforded an examination so as to clarify 
whether there is a link between his PTSD diagnosis and a 
verified stressor.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, any outstanding pertinent medical records for 
this claim on appeal should be obtained.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159.  In this regard, the Veteran 
asserted in writing in May 2009 that he had additional 
information to submit in support of his appeal.  No such 
evidence has been received to date, although it is not clear 
if the veteran submitted treatment records from the VA 
Brecksville medical facility.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, this matter is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
submit any additional information or 
evidence in support of his appeal, as 
indicated by him in May 2009.

2.  Any outstanding pertinent medical 
evidence regarding the Veteran's PTSD 
should be obtained and associated with 
the claims folder in compliance with 
38 C.F.R. § 3.159.

3.  Take appropriate steps to attempt 
verification of the Veteran's reported 
stressor of the death of R.G.P. serving 
with B Company of the 1st of the 11th 
Infantry Brigade on September 1, 1969, 
due to friendly fire.  This should 
include verifying that the Veteran was 
serving as a radio operator with the Fire 
Support Coordination Center, HHB 5th Bn, 
4th Artillery, on September 1, 1969.  

4.  If and only if this stressor or any 
other purported stressor is verified, 
afford the Veteran a VA psychiatric 
examination if deemed necessary to make 
an informed decision in this appeal.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination, and the examination report 
should reflect that the claims file was 
reviewed.

The examiner should be expressly informed 
of any verified stressor(s).  The 
examiner should also be informed that 
only the specifically verified in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event(s) has 
resulted in PTSD.  The examiner should 
expressly indicate whether it is at least 
as likely as not (50 percent or greater 
likelihood) that a PTSD diagnosis is due 
to the verified stressful event(s) or to 
some other stressor(s).

If the examiner cannot answer the above 
question(s) without resort to 
speculation, he or she should so 
indicate. The examiner should provide the 
rationale for the opinion(s) provided.

5.  After completing the actions above 
and any additional development deemed 
necessary in regard to this appeal, the 
RO should readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

